Case 8:18-cv-00952-VMC-AEP Document 19 Filed 10/03/18 Page 1 of 2 PageID 64




                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA

                                   CASE NO 8:18-CV-952-T-26AEP

  LEAH HUFF,
  individually and on behalf of all others             CLASS ACTION
  similarly situated,
                                                       JURY TRIAL DEMANDED
  Plaintiff,

  v.

  BJK CLEANING SERVICE, LLC.,

  Defendant.

  _____________________/


                       STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff, Leah Huff, and Defendant, BJK Cleaning Service, LLC., pursuant to Federal

 Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of this action as follows:

       1. This action and all claims contained therein is dismissed with prejudice.

       2. Each party shall bear its own attorney’s fees and costs, except as set forth in the Parties’

 settlement agreement.

       3. The Court retains jurisdiction to enforce the terms of the Parties’ settlement agreement.




 Date: October 3, 2018

 Respectfully submitted,
Case 8:18-cv-00952-VMC-AEP Document 19 Filed 10/03/18 Page 2 of 2 PageID 65




  SHAMIS & GENTILE, P.A.
                                                             /s/ Carlos Bonilla
  /s/ Andrew J. Shamis                                       Carlos Bonilla, Esq.
  Andrew J. Shamis                                           Florida Bar No: 0588717
  Florida Bar No. 101754
  efilings@sflinjuryattorneys.com                            Counsel for Defendant.
  14 NE 1st Avenue, Suite 1205
  Miami, Florida 33132
  (t) (305) 479-2299
  (f) (786) 623-0915

  Counsel for Plaintiff




                                    CERTIFICATE OF SERVICE

         I hereby certify that on October 3, 2018, I electronically filed the foregoing document
 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
 served this day on all counsel of record via transmission of Notices of Electronic Filing generated
 by CM/ECF or in some other authorized manner.

                                                               s/ Andrew J. Shamis
                                                               Andrew J. Shamis
                                                               Florida Bar No. 101754
                                                               efilings@shamisgentile.com
                                                               14 NE 1st Avenue, Suite 1205
                                                               Miami, Florida 33132
                                                               (t) (305) 479-2299
                                                               (f) (786) 623-0915
